     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 1 of 26




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA

                          TALLAHASSEE DIVISION

AUGUSTA SANDINO CHRISTIAN
NAMPHY, DREAM DEFENDERS,
NEW FLORIDA MAJORITY,
ORGANIZE FLORIDA, and
FLORIDA IMMIGRANT                                Case No. 4:20-cv-00485-MW
COALITION,

       Plaintiffs,

              v.

RON DESANTIS, in his official
capacity as Florida Governor, and
LAUREL M. LEE, in her official
capacity as Florida Secretary of State,

       Defendants.


       PLAINTIFFS’ EMERGENCY MOTION FOR A TEMPORARY
       RESTRAINING ORDER AND PRELIMINARY INJUNCTION

      Pursuant to Federal Rule of Civil Procedure 65(a) and (b), and for the

reasons set forth in the complaint and memorandum submitted herewith, Plaintiffs

respectfully move the Court for a temporary restraining order (“TRO”) and a

preliminary injunction enjoining Defendants DeSantis and Lee to extend the

online voter registration (“OVR”) to midnight on the second day after the date of


                                          1
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 2 of 26




an TRO issued by the court, in order to ensure access to voter registration in

compliance with the U.S. Constitution.

      At 12:18 p.m. today, the Secretary of State issue a press release and

directive extending the voter registration deadline to 7:00 p.m. today, October 6,

2020, because the OVR system had “encountered unprecedented volume and

traffic the evening of October 5, 2020.” That is woefully insufficient time for the

state or civic engagement groups such as the organizational plaintiffs to educate

voters and allow them to use the OVR system, assuming it is now running without

problems, to register to vote in time for the general election.

      As set forth in detail in the Plaintiffs’ Memorandum of Law in Support of this

Motion for a Temporary Restraining Order and Preliminary Injunction and the

accompanying Declarations of individual and organizational plaintiffs, filed

herewith, Plaintiffs have established that they are likely to succeed on the merits of

their claims; that they will and other Florida voters will suffer irreparable harm if the

Court does not issue an injunction extending online voter registration; that the harm

to Plaintiffs and voters outweighs any harm Defendant would suffer if the Court

were to order the emergency preliminary relief sought by Plaintiffs; and that a

temporary restraining order and preliminary injunction in this case advances the

clear public interest. Accordingly, a Temporary Restraining Order should issue

forthwith.

                                           2
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 3 of 26




      Plaintiffs respectfully request that this matter be set for telephonic oral

argument on an expedited basis.



Dated: October 6, 2020               Respectfully submitted,
                                     By:   /s/ Kira Romero-Craft
                                           Kira Romero-Craft
JEFFREY A. MILLER                    KIRA ROMERO-CRAFT
Arnold & Porter Kaye Scholer         (FL SBN 49927)
3000 El Camino Real                  LatinoJustice PRLDEF
Five Palo Alto Square | Suite 500    523 West Colonial Drive
Palo Alto, CA 94306-2112             Orlando, FL 32804
(650) 319-4538                       (321) 418-6354
jeffrey.miller@arnoldporter.com      kromero@latinojustice.org

JEREMY KARPATKIN                     GILDA DANIELS*
Arnold & Porter Kaye Scholer LLP     JORGE VASQUEZ*
601 Massachusetts Ave., NW           JENNIFER LAI-PETERSON*
Washington, DC 20001-3743            SHARION SCOTT*
(202) 942-5000                       JESS UNGER*
jeremy.karpatkin@arnoldporter.com    Advancement Project National Office
                                     1220 L Street N.W., Suite 850
CHIRAAG BAINS*                       Washington, D.C. 20005
Dēmos                                (202) 728-9557
740 6th Street NW, 2nd Floor
Washington, DC 20001                 gdaniels@advancementproject.org
(202) 864-2746                       jvasquez@advancementproject.org
cbains@demos.org                     jlaipeterson@advancementproject.org
                                     sscott@advancementproject.org
STUART NAIFEH*
                                     junger@advancementproject.org
ADAM LIOZ*
Dēmos                                Attorneys for Plaintiffs
80 Broad St, 4th Floor
New York, NY 10004                   *Application for admission pro hac vice
(212) 485-6055                       forthcoming
snaifeh@demos.org
alioz@demos.org

                                       3
Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 4 of 26




                               4
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 5 of 26




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF FLORIDA

                           TALLAHASSEE DIVISION

AUGUSTA SANDINO CHRISTIAN
NAMPHY, DREAM DEFENDERS,
NEW FLORIDA MAJORITY,
ORGANIZE FLORIDA, and
FLORIDA IMMIGRANT                                  Case No. 4:20-cv-00485-MW
COALITION,

       Plaintiffs,

              v.

RON DESANTIS, in his official
capacity as Florida Governor, and
LAUREL M. LEE, in her official
capacity as Florida Secretary of State,

       Defendants.


           PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT
            OF MOTION FOR A TEMPORARY RESTRAINING
               ORDER AND PRELIMINARY INJUNCTION

      The United States is in the midst of an unprecedented public health emergency

that threatens not just our individual health and well-being, but also the health of the

most vulnerable members of our families and communities. This emergency is

coming at a time of a national election, when hundreds of millions of Americans are

seeking to vote in what may be one of the most consequential elections in modern

                                           1
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 6 of 26




history. It is critical that every voter be able to exercise their right to participate in

this democracy. Recognizing the historic importance of this election, unprecedented

numbers of people are registering to vote in Florida. Due in part to the public health

emergency, the vast preponderance of this wave of registrations is online, making

use of Florida’s online voter registration system.

      Yesterday, on the deadline for voter registration and with early voting to begin

in two weeks, the online registration system failed, leaving untold numbers of

registrants unable to register to vote and thus unable to exercise their constitutional

right to vote. No American should be denied the ability to cast a ballot because

government officials who had notice of the registration system’s history of crashing

failed to ensure its continued operation—especially given the increased need to

register online due to the deadly pandemic.

      At 12:18 p.m. today, the Secretary of State issue a press release and

directive extending the voter registration deadline to 7:00 p.m. today, October 6,

2020, because the OVR system had “encountered unprecedented volume and

traffic the evening of October 5, 2020.” SOS Directive 2020-20, at 1. This despite

the Secretary’s assurance to voters that its OVR system is “safe” and “secure.”

See Frequently Asked Questions, https://dos.myflorida.com/media/703532/ovr-

faq-english-202000920.pdf, at 2. The Secretary acknowledges that “Floridians

planning to register to vote through the website before the book closing deadline

                                            2
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 7 of 26




under section 97.055(1)(a) may have experienced difficulties.” SOS Directive

2020-02, at 1.

      The Secretary’s extension to 7:00 p.m. today is woefully insufficient time

to educate voters and allow them to use the OVR system, assuming it is now

running without problems, to register to vote in time for the general election.

Organizational Plaintiffs need time to restart their voter engagement and

assistance operations, brief their canvassers and volunteers, and reach out to

voters. Voters who are busy with work and caregiving responsibilities need

additional time to make the opportunity to register to vote at all meaningful.

      The State of Florida, in this time of emergency, has failed to meet its

obligation to allow Floridians to register to vote. As a result, without emergency

relief ordered by this Court, numerous Floridians, including individual Plaintiff and

organizational Plaintiffs’ members and constituents, will be entirely deprived of the

opportunity to vote in the November general election, in violation of their rights

under the First and Fourteenth Amendments to the U.S. Constitution.

                          FACTUAL BACKGROUND
 I.   The Parties

         A. Plaintiffs

      Plaintiffs Namphy is a Florida resident and first-time voter who has been

prevented from registering to vote by the breakdown of the online voter registration


                                          3
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 8 of 26




(“OVR”) system. Mr. Namphy is a resident of Broward County, Florida who

understood that he should register online rather than in person because of COVID.

Namphy Decl. at ¶ 6. He attempted to register to vote October 5 starting about 8:30

p.m. but was unable to register due to system errors. Namphy Decl. at ¶ 7-8. He

tried for nearly four hours to register via the OVR system, but was not able to register

to vote before the midnight deadline due to OVR system failures. Id. at ¶¶ 8-10, 13-

14. Mr. Namphy will therefore be unable to vote in the November General Election

on Tuesday, November 3, 2020 if the relief sought in this motion is not granted.

      Organizational plaintiffs are non-profit organizations whose missions and/or

members were interfered with or affected by Defendants’ failure to properly

maintain the OVR and failure to extend the voter registration deadline to a

reasonable date and time. The actions and omissions hinder the organizations’ efforts

to secure voter participation and harm their members who need to register to vote or

update their voter registrations.

      Plaintiff New Florida Majority, Inc. (“NewFM”) is a Florida nonprofit

corporation and membership organization that works with individual members and

organizations across the State of Florida engaged in civic and democratic endeavors

to assist underserved communities in voter registration, voter education and get out

the vote efforts. NewFM suspended all of its in-person voter registration operations

immediately following the March 17, 2020, Presidential Preference Primary


                                           4
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 9 of 26




(“PPP”), as Florida went into lockdown due to the COVID-19 pandemic. Florida’s

OVR site became the organization’s only option for its voter registration work.

Mercado Decl. ¶ 7.

      Plaintiff Dream Defenders is a Florida nonprofit corporation. Dream

Defenders conducts voter registration and voter engagement work throughout the

State of Florida, and particularly in 10 counties, including Alachua, Broward,

Escambia, Hillsborough, Leon, Miami-Dade, Orange and Pinella Counties.

Summers Decl. ¶ 2. Due to the safety risks posed by the COVID-19 pandemic,

Dream Defenders modified its voter registration program to urge people to register

on the State’s OVR system, rather than conduct an in-person voter registration

campaign. Dream Defenders diverted approximately $200,000 from its in-person

program to a phone bank urging Floridians to register to vote using the OVR portal.

The membership of Dream Defenders includes college students who have been

displaced from their schools due to the coronavirus pandemic.

      Plaintiff Organize Florida is a community-based, nonprofit member

organization whose membership consists of low- and moderate-income people

dedicated to the principles of social, racial, and economic justice and the promotion

of an equal and fair Florida for all. Organize Florida’s major campaigns have

included supporting children and families and increasing Latinx voter turnout. Due

to the COVID-19 pandemic, Organize Florida had to shift its planned in-person voter


                                         5
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 10 of 26




registration campaign to focus instead on urging Floridians to register to vote using

the OVR system.

      Plaintiff, Florida Immigrant Coalition (“FLIC”) is a Florida nonprofit

corporation, representing over 66 diverse dues-paying member organizations in over

twenty Florida counties, including community-based organizations committed to

empowering their members and communities around civil engagement. FLIC’s

mission is to amplify the power of immigrant communities, to address the root

causes of inequality, and to defend and protect basic human rights, including the

ability to labor, live and love without fear. To achieve its goal, FLIC supports civic

participation by encouraging naturalization, providing voter registration assistance,

and leading civic engagement efforts throughout the state. FLIC had to revise its

voter registration initiatives from in person voter registration to use of the OVR

system due to the COVID-19 pandemic.

         B. Defendants

      Defendants are Florida election officials, sued in their official capacity for

their failure to take action necessary to prevent the unconstitutional deprivation of

Plaintiffs rights. Defendant Ron DeSantis is sued in his official capacity as Governor

of the State of Florida. As Governor of Florida, Defendant DeSantis is the State’s

chief executive officer and is responsible for the administration of all state laws,

including those pertaining to elections and voter registration.


                                          6
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 11 of 26




       Defendant Laurel M. Lee is sued in her official capacity as Florida Secretary

of State, for her failure to maintain the proper functioning of the OVR and her failure

to extend the deadline for registering to vote past 7:00 p.m. on October 6, thus

unconstitutionally depriving Plaintiffs of their right to vote. Pursuant to Florida

Statute § 97.012, the Secretary of State is the chief elections officer of the State and

is responsible for the administration of state laws affecting voting, including

overseeing and administering the state’s system of voter registration. F.S. §§

97.012(7), (9) & (11).

II.    Florida’s Online Voter Registration System

       In the time of COVID-19, registering to vote online is not just one option

among many but has become the safest way to register to vote in Florida, and the

only way to register to vote that does not force Floridians to choose between

exercising their constitutional right to vote and putting their health at risk. In 2018

and 2019, OVR accounted for approximately 17% and 8.5%, respectively, of all new

voter registrations submitted in the state. In 2020, the COVID-19 pandemic has

significantly curtailed other methods of registration, leading Floridians to rely much

more heavily on OVR. As of August 31, 2020, 32% of new registrations the state

had received came from the OVR system. See Florida Division of Elections, “Voter

Registration – Method and Location,” https://dos.myflorida.com/elections/data-




                                           7
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 12 of 26




statistics/voter-registration-statistics/voter-registration-reportsxlsx/voter-

registration-method-and-location/ (last visited Oct. 6, 2020).

       The Secretary of State’s office states that OVR is “secure and convenient”,

“available 24 hours a day, 7 days a week” and “can be used with Internet access,

from anywhere in the world.”1 The deadline for voter registration is 29 days before

an election, F.S. 97.055(1)(a). For the November 3 General Election, the deadline

was October 5, 2020. Registrants were entitled to use the OVR system until

midnight October 5 to register for the November General Election.2

       The OVR has been prone to system failures and shutdowns since its inception

in 2018, including in the lead up to the November 2018 general election, prior to the

registration deadline for the PPP in March 2020, and before the August 2020

primary. Mercado Decl. at ¶¶ 9-12; Porta Decl. ¶¶ 8-9. Users found that the OVR

system was also unavailable for periods of time on October 3, 2020. Porta Decl. ¶

12.

       In the afternoon of October 5, the last day for voters to register to vote in the

November 3, 2020 Presidential Election, and a day with typically very high voter

registration volume, the OVR system experienced outages of several hours, leaving

eligible voters unable to register to vote on the evening of the voter registration


1
  RegistertoVoteFlorida.gov, Frequently Asked Questions (available at
https://dos.myflorida.com/media/703532/ovr-faq-english-202000920.pdf at page 1.
2
  Id. at 3.
                                            8
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 13 of 26




deadline. Individuals seeking to register, including individual Plaintiff and

organizational Plaintiffs’ members and the Floridians they serve, were unable to do

so and received an error message when they tried. Lioz Decl. ¶¶ 2, 5-6. FLIC’s

experience and understanding is that the outage occurred for the period at least from

3:30 pm to 6:00pm, and again from 8:15pm to 9:37pm, lasting a total of at least 3

1/2 hours. Rodriguez Decl. at ¶ 6. Dream Defenders’ clients found the system was

nonfunction at 7:00 p.m., and Dream Defenders staff found the system down at 7:17

p.m. 8:14 p.m., and 9:59 p.m. Summers Decl. ¶¶ 9-10. The outage may have lasted

as long as five hours or even longer. Porta Decl. at ¶ 17.

      FLIC estimates that it was registering about 219 voters per hour at the time

the system crashed. Rodriguez Decl. at ¶ 6. Many whose attempts were frustrated

were returning citizens, individuals with prior convictions who had completed all

terms of their sentence and were re-enfranchised by Amendment 4 but were then

disenfranchised due to the broken OVR system. Mercado Decl. at ¶ 13. In light of

the numerous organizations registering voters on this final day of registration,

several thousand voters were likely impacted by the October 5 outage of the OVR.

      Numerous voters tried to register in person after it became apparent that the

OVR system was inoperative. There were long lines after hours at the Palm Beach

County Supervisor of Elections Office, and the Miami-Dade County Supervisor of

Elections office had an “in-flux of in-person” voter registration after the OVR


                                          9
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 14 of 26




system crashed. Mercado Decl. at ¶¶ 17-20. However, the OVR system crashed

after normal business hours, resulting in registration applicants with nowhere to go

to register in person.

      Even after the system went back online, voters struggled to use it in the time

remaining before the midnight deadline. For example, Plaintiff Namphy continually

received a 524 error message—the code for when a website fails to respond and the

connection then times out—as he tried for several hours to access the OVR system.

When he was finally able to get past that error, the system became unresponsive

when he attempted to move past the “captcha”—the commonly encountered puzzle

designed to verify that a person, and not a computer, is using the system—on the

first page of the OVR system. He was unable to register to vote before the deadline.

Namphy Decl. at ¶¶ 5-11.

      On October 5, after the system failures had become apparent, Plaintiffs

through counsel requested that the Secretary of State extend the OVR deadline. As

of the filing of Plaintiffs’ complaint, the Secretary of State has not responded to this

request.


      At 12:18 p.m. on October 6, 2020, the Secretary issued Directive 2020-02

acknowledging that the “Department of State’s online voter registration website

encountered unprecedented volume and traffic the evening of October 5, 2020.

Consequently, some Floridians planning to register to vote through the website

                                          10
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 15 of 26




before the book closing deadline under section 97.055(1)(a) may have experienced

difficulties.” SOS Directive 2020-02. The Secretary extended the voter registration

deadline to 7:00 p.m. on October 6—a mere hours after the directive become public,

and a window that will not work for voters due to caregiving, employment, and other

responsibilities.

                               LEGAL STANDARD

      Plaintiffs seek a Temporary Restraining Order (“TRO”) and a Preliminary

Injunction (“PI”) pursuant to Federal Rule of Civil Procedure 65 (a) and (b), to

enjoin defendants to extend online voter registration to midnight on the second day

after issuance of a TRO or PI, to ensure that Floridians who sought to register to vote

November 3, 2020 will be able to do so.

      To prevail on a motion for a TRO and PI, a movant must establish: (1) a

substantial likelihood of success on the merits; (2) that the movant will suffer

irreparable injury in the absence of the requested injunctive relief; (3) that the

threatened harm outweighs the harm that the nonmovant would suffer if the

injunctive relief is issued; and (4) that the injunctive relief would not be adverse to

the public interest. See Winter v. Natural Resources Defense Council, Inc., 555 U.S.

7, 20 (2008) (setting out the standard for a preliminary injunction); Windsor v.

United States, No. 09-13998, 2010 WL 1999138, at *4 (11th Cir. May 10, 2010)

(noting that the standard for a temporary restraining order is identical to the standard

                                          11
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 16 of 26




for a preliminary injunction). The purpose of immediate preliminary relief “is to

prevent irreparable injury so as to preserve the court’s ability to render a meaningful

decision on the merits.” United States v. Alabama, 791 F.2d 1450, 1459 (11th Cir.

1986) (affirming grant of a preliminary injunction).

                                   ARGUMENT

 I.    Plaintiffs Are Likely to Succeed on the Merits of Their Claims

       Plaintiffs are likely to succeed on the merits of their claim that the shutdown

of the OVR during several critical hours on the final day of voter registration places

an undue burden on their right to vote in violation of the First and Fourteenth

Amendments to the Constitution by severely burdening and potentially denying

thousands of eligible Florida citizens the opportunity to cast a ballot in the 2020

General Election.

       Voting is “the beating heart of democracy.” League of Women Voters v.

Detzner, 314 F. Supp. 3d 1205, 1215 (N.D. Fla. 2018). The right to vote is a

“precious” and “fundamental” right. Harper v. State Board of Elections, 383 U.S.

663, 670 (1966). Voting is “of the most fundamental significance under our

constitutional structure.” Burdick v. Takushi, 504 U.S. 428, 433 (1992) (internal

citations and quotes omitted).

       In the Eleventh Circuit, a court must evaluate the constitutionality of an

election law challenged under the First and Fourteenth Amendments by applying the


                                          12
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 17 of 26




Anderson-Burdick test. Anderson v. Celebrezze, 460 U.S. 780, 789 (1983); Burdick,

504 U.S. at 434. That test requires the court to weigh the character and magnitude

of the asserted First and Fourteenth Amendment injury against the state’s proffered

justifications for the burdens imposed by the rule, taking into consideration the

extent to which those justifications require the burden to plaintiffs’ rights. See

Anderson, 460 U.S. at 789; Burdick, 504 U.S. at 434.

      A law that severely burdens the right to vote must be narrowly drawn to serve

a compelling state interest. Burdick, 504 U.S. at 434; Democratic Executive

Committee of Fla., 915 F.3d at 1318. Even for a law that “imposes only a slight

burden on the right to vote, relevant and legitimate interests of sufficient weight still

must justify that burden.” Democratic Executive Committee of Fla., 915 F.3d at

1318-19 (citing Common Cause/Ga. v. Billups, 554 F.3d 1340, 1352 (11th Cir.

2009)). The more a challenged law burdens the right to vote, the stricter the scrutiny

to which the law is subjected. Democratic Executive Committee of Fla., 915 F.3d at

1319 (citing Stein v. Ala. Sec. of State, 774 F.3d 689, 694 (11th Cir. 2014) (stating

that challenges to state election laws arising solely under the First Amendment are

governed by Anderson v. Celebrezze)).

      In Florida Democratic Party v. Scott, this court explained, in the context of

Hurricane Matthew forcing voters to evacuate the State, that there is no Florida

statutory provision allowing for an extension of the voter registration deadline in the


                                           13
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 18 of 26




event of an emergency, and that without such a provision, Florida law “completely

disenfranchises thousands of voters, and amounts to a severe burden on the right to

vote.” 215 F. Supp. 3d. 1250, 1257 (N.D. Fla. 2016).

      This is precisely the situation here. The OVR shutdown has placed a severe

burden on the right to vote by disenfranchising thousands of voters. Despite

Defendant Lee’s own assertion that the OVR is available “24 hours a day, seven

days a week”, the State has not kept its commitment to maintain the OVR system to

enable voters to register, and has not extended the OVR deadline to compensate for

the loss of several critical hours during the most heavily trafficked, final day of voter

registration. Defendant Lee is responsible for maintaining the OVR system and

holds it out to all Floridians as a way to safely and efficiently register to vote until

midnight on October 5. For thousands of Floridians seeking to vote in this year’s

general election, like Plaintiff Namphy, the failure of the OVR system has totally

denied their ability to vote since it is too late to register to vote any other way.

Indeed, some prospective registrants made herculean efforts to register by the

deadline, traveling to the County Boards of Elections after hours to try to register.

Mercado Decl. at ¶¶ 14-17 While some County offices remained open late to accept

registrations, most County offices were not open after normal business hours,

leaving would be registrants with no recourse. Like the voters displaced in Hurricane

Matthew, “because those aspiring eligible voters could not register, they could not


                                           14
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 19 of 26




vote in the upcoming election.” Scott, 215 F. 3d at 1257. As in Scott, the state’s

failure to extend the voter registration deadline past 7:00 p.m. today “completely

disenfranchises thousands of voters and amounts to a severe burden on the right to

vote.” Id.

      Other courts considering restrictions in voter registration deadlines have

similarly found that limiting voter registration at the time of the COVID pandemic

constitutes a severe burden on the right to vote. See, e.g., Democratic Nat’l Comm.

V. Bostelmann, No. 20-CV-249-WMC, 2020 WL 5627186 at *17 (W.D. Wis. Sept.

21, 2020) (extending Wisconsin’s statutory voter registration from October 14 to

October 21); Mi Familia Vota v. Hobbs, No. CV-20-01903-PHX-SPL (D. Ariz. Oct.

5, 2020) (extending voter registration deadline from October 5 to October 23). The

logic of these decisions, and of the decision in Scott, applies with even greater force

here, since the state’s failure here is not merely its general failure to extend the

registration deadline due to account for the COVID pandemic, but specifically to the

state’s failure to extend the deadline to a reasonable date and time in an OVR system

heavily relied upon due to COVID that crashed at the critical time when thousands

of voters were relying on it to vindicate their right to vote.

      The burden the state’s failure to extend OVR places on thousands of

Floridians’ right to vote greatly outweighs any proffered justifications the State

could put forward, whether under a more stringent Anderson-Burdick analysis akin


                                           15
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 20 of 26




to strict scrutiny or under a lower standard. And as this court explained in Florida

Democratic Party v. Scott, even assuming the State of Florida could point to a valid

compelling interest, “it is nonsensical to argue that it is narrowly tailored to that

interest” in a circumstance where the state’s failure totally denies eligible voters the

opportunity to cast a ballot. Id.

      Similarly, under the Anderson-Burdick standard, the State cannot argue that

some limitation requires it to burden the constitutional rights of aspiring eligible

voters in these circumstances. Even under a lower standard of review, it “is wholly

irrational in this instance for Florida to refuse to extend the voter registration

deadline when the State already allows the Governor to suspend or move the election

date due to an unforeseen emergency.” Scott, 215 F. Supp. 3d at 1257 (citing §

101.733, Fla. Stat.).

      Plaintiffs’ claim is even stronger in this case because the State had ample

notice of the vulnerabilities of its OVR system, given its prior crashes. And the State

had every reason to strengthen the system and prepare for increased traffic before

the 2020 general election in particular, given the intense public interest in the

election and the increased reliance on OVR due to self-quarantining taking place

across the state as a result of the deadly coronavirus pandemic.




                                          16
       Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 21 of 26




        Under these circumstances, the State’s failure to extend the OVR deadline for

two days constitutes an undue burden on the right to vote. As a result, Plaintiffs are

likely to succeed on the merits.

 II.    In the Absence of a Restraining Order, Plaintiffs Will Suffer
        Irreparable Harm by Being Permanently Denied the Right to Vote in
        the November General Election.

        Plaintiffs will suffer irreparable injury if a temporary restraining order is not

granted. The State has not extended the OVR deadline to compensate for the lost

time, essentially denying the right to vote to thousands of Floridians, including the

Individual Plaintiff and Organizational Plaintiffs’ members and constituents.

        Because the OVR breakdown will render otherwise eligible voters wholly

unable to vote, this is not a case where denial of relief would be “a mere

inconvenience” to Plaintiffs, declarants, and organizational plaintiffs’ members.

Scott, 215 F. Supp.3d at 1258. Once the election passes, “there can be no do-over

and no redress.” League of Women Voters of N.C. v. North Carolina, 769 F.3d 224,

247 (4th Cir. 2014). Denial of relief would leave people who had sought to register

to vote in the time and manner prescribed by the state unable to vote, due solely to

the mismanagement by the state of the OVR system and the state’s unwillingness to

extend the voter registration deadline.

III.    The Harm to Plaintiffs Outweighs Any Burden to the State in
        Accommodating the Breakdown in the OVR System.



                                           17
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 22 of 26




       If Florida does not provide the requested relief, Plaintiffs and thousands of

Florida voters will be stripped of their most fundamental freedom—the right to vote.

Because any burden on Defendants is certainly outweighed by the civic

consequences of not taking prompt action, the balance of hardships strongly favors

Plaintiffs.

       Plaintiffs’ request that this court order two additional days of OVR is modest

and reasonable. At least one day is necessary to compensate for the many hours

during which the OVR system was unavailable during the peak registration period

on October 5. At least one additional day is necessary for Organizational Plaintiffs

(and the State) to educate voters that they have additional time to register and should

try again. In Plaintiffs’ experience, reengaging canvassers and volunteers to staff

phone banks and briefing them about the extension, preparing and conducting

outreach to voters about any extension, and motivating frustrated would-be

registrants to revisit the broken OVR page will all take time. See Summers Decl. at

¶ 15; Mercado Decl. at ¶ 18; Porta Decl. at 18-20.

       Plaintiffs submit it is prudent to continue OVR through midnight on the

second day after a court order to minimize confusion, as voters are familiar with

OVR deadlines being midnight deadlines. Everyday responsibilities such as

employment and caregiving, coupled with the added stress of navigating life during




                                          18
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 23 of 26




a deadly pandemic, make the minor extension of the deadline to 7:00 p.m. today

unreasonable and inadequate to protect the fundamental right to vote.

      As this Court said in another state emergency “[o]f course, the State of Florida

has the ability to set its own deadlines and has an interest in maintaining those

deadlines … [b]ut it would be nonsensical to prioritize those deadlines over the right

to vote, especially given the circumstances here.” Scott, 215 F. Supp. 3d at 1258. In

that case, this court was referring to Hurricane Matthew, which ravaged Florida and

left many Florida residents evacuated outside of the state. Here, the COVID-19

emergency is rendering many thousands of Floridians dependent on the OVR system

to register to vote. Under these conditions it is critical that the State remedy the

shutdown of the OVR system by extending the voter registration deadline to provide

sufficient time for voters to make meaningful use of it.

      Any burden the state might experience in having to extend the OVR deadline

is limited. A federal district court’s recent order in Arizona is instructive. Arizona,

like Florida, set October 5 as its deadline for voter registration. But the court in

Arizona found the administrative burdens asserted by the state unpersuasive, since

31 other states have later voter registration deadlines, and many of these states allow

election-day registration. Mi Familia Vota, No. CV-20-01903-PHX-SPL at 8. While

Florida may have some discretion to establish voter registration deadlines within

certain limits, it cannot credibly assert that extending the deadline by a few days to


                                          19
      Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 24 of 26




address a system shutdown during a critical high-traffic period will pose a significant

administrative burden. Indeed, under federal law, Florida must process all voter

registration applications submitted by mail that are postmarked by the deadline,

meaning that given current estimates of postal delivery times, registrations will

continue to be processed for up to seven days after the deadline. 52 U.S.C. §

20507(a)(1)(B).

IV.    The Requested Relief Is in the Public Interest Because It Will Safeguard
       Eligible Florida Voters’ Fundamental Right to Vote.
       Defendants cannot provide any colorable justification for their failure, in light

of the COVID-19 pandemic, and in light of their own failure to properly manage the

OVR, to extend the OVR deadline to compensate for the lost time. The requested

relief safeguards eligible Florida voters’ fundamental right to vote, which by

definition promotes the public interest. E.g., League of Women Voters of Fla. v.

Browning, 863 F. Supp. 2d 1155, 1167 (N.D. Fla. 2012) (“The vindication of

constitutional rights and the enforcement of a federal statute serve the public interest

almost by definition.”).

                                   CONCLUSION

       For the foregoing reasons, this Court should enter a Temporary Restraining

Order awarding the requested relief.

Dated: October 6, 2020                  Respectfully submitted,
                                        By:    /s/ Kira Romero-Craft
                                               Kira Romero-Craft
                                          20
     Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 25 of 26




J JEFFREY A. MILLER                 KIRA ROMERO-CRAFT
Arnold & Porter Kaye Scholer        (FL SBN 49927)
3000 El Camino Real                 LatinoJustice PRLDEF
Five Palo Alto Square | Suite 500   523 West Colonial Drive
Palo Alto, CA 94306-2112            Orlando, FL 32804
(650) 319-4538                      (321) 418-6354
jeffrey.miller@arnoldporter.com     kromero@latinojustice.org

EREMY KARPATKIN                     GILDA DANIELS*
Arnold & Porter Kaye Scholer LLP    JORGE VASQUEZ*
601 Massachusetts Ave., NW          JENNIFER LAI-PETERSON*
Washington, DC 20001-3743           SHARION SCOTT*
(202) 942-5000                      JESS UNGER*
jeremy.karpatkin@arnoldporter.com   Advancement Project National Office
                                    1220 L Street N.W., Suite 850
CHIRAAG BAINS*                      Washington, D.C. 20005
Dēmos                               (202) 728-9557
740 6th Street NW, 2nd Floor        gdaniels@advancementproject.org
Washington, DC 20001                jvasquez@advancementproject.org
(202) 864-2746                      jlaipeterson@advancementproject.org
cbains@demos.org                    sscott@advancementproject.org
                                    junger@advancementproject.org
STUART NAIFEH*
ADAM LIOZ*                          Attorneys for Plaintiffs
Dēmos
80 Broad St, 4th Floor              *Application for admission pro hac vice
New York, NY 10004                  forthcoming
(212) 485-6055
snaifeh@demos.org
alioz@demos.org




                                      21
    Case 4:20-cv-00485-MW-MAF Document 3 Filed 10/06/20 Page 26 of 26




                    CERTIFICATE OF WORD COUNT

     Pursuant to Northern District of Florida Local Rule 7.1(F), I certify that,

according to the word count of the word processing system used to prepare this

document, the foregoing memorandum contains 4,490 words.

                                           /s/ Kira Romero-Craft
                                           Kira Romero-Craft




                                      22
